The opinion of the court was delivered by
Garrison, J.
Section 200 of the General Tax act ( Gen. Stai., p..3320) exempts from taxation the buildings used by *590incorporated institutions for certain stated purposes, together with a curtilage not exceeding five acres, if necessary to the fair use and enjoyment thereof, unless the owner of the land receives rent therefor—that is to say, land used for the purposes stated without the payment of rent by the incorporated body is exempt from taxation, regardless of its ownership.
The prosecutors are entitled to exemption to the extent specified in the statute, with costs.